Title: To Benjamin Franklin from Jonathan Trumbull, 2 August 1781
From: Trumbull, Jonathan
To: Franklin, Benjamin


Sir
Hartford 2nd. August 1781.
I presume you are not ignorant of the imprisonment of my son John Trumbull in London,— I trust you have used your interest for his release, such confinement may prove very prejudicial to his health— I hoped it would not have been so long, he may want money have enclosed for that end, a bill of Exche. for thirteen hundred and fifty livres—and ask the favour of you to supply him with that Sum, whatever he wants further please to advance, it shall be punctually be remitted on advice thereof; enclosed is a letter to him please to forward in such manner as is convenient—
I am, with every sentiment of Esteem and Regard Sir Your most obedient hble Servant
Jonth; Trumbull

His Excellency Benja. Franklin LLD—
 
Notation: Tho: Trumbull 2. Augt. 1781.
